NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BEA E. GLENN,                                   No. 17-15801

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05512-SK

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
EDUCATION; CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Sallie Kim, Magistrate Judge, Presiding**

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Bea E. Glenn appeals pro se from the district court’s judgment dismissing

her action alleging discrimination under the Americans with Disabilities Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADA”) and the Age Discrimination in Employment Act (“ADEA”) in

connection with the denial of disability benefits. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal based on Eleventh

Amendment immunity. Eason v. Clark Cty. Sch. Dist., 303 F.3d 1137, 1140 (9th

Cir. 2002). We affirm.

      The district court properly dismissed Glenn’s action against the California

Department of Education and the California State Teachers’ Retirement System

because Glenn’s claims are barred by the Eleventh Amendment. See Mitchell v.

L.A. Cmty. Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988) (setting forth factors to

determine whether a state governmental agency is an arm of the state subject to

Eleventh Amendment immunity); L.A. Branch NAACP v. L.A. Unified Sch. Dist.,

714 F.2d 946, 950 (9th Cir. 1983) (California Department of Education is a state

agency subject to Eleventh Amendment immunity); see also Bd. of Trs. of Univ. of

Ala. v. Garrett, 531 U.S. 356, 360, 374 (2001) (holding that Title I of the ADA

does not validly abrogate states’ Eleventh Amendment immunity); Kimel v. Fla.

Bd. of Regents, 528 U.S. 62, 91 (2000) (holding that the ADEA does not validly

abrogate states’ Eleventh Amendment immunity).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    17-15801